IN THE COURT OF APPEALS OF IOWA

                                   No. 16-0094
                               Filed June 15, 2016


IN THE INTEREST OF N.L.,
      Alleged to be seriously mentally impaired,

N.L.,
     Appellant.
________________________________________________________________


        Appeal from the Iowa District Court for Polk County, Rebecca Goodgame

Ebinger, Judge.



        A man appeals his involuntary civil commitment.        REVERSED AND

REMANDED.



        Alexander D. Smith of Parrish, Kruidenier, Dunn, Boles, Gribble, Gentry,

Brown & Bergman, L.L.P., Des Moines, for appellant.

        Thomas J. Miller, Attorney General, and Gretchen Kraemer, Assistant

Attorney General, for appellee.



        Considered by Potterfield, P.J., and Mullins and McDonald, JJ.
                                            2


MCDONALD, Judge.

       A magistrate judge civilly committed N.L. for psychiatric evaluation and

treatment pursuant to Iowa Code chapter 229 (2015). Three days later, the

evaluating doctor filed a discharge report, concluding N.L. did not require full time

hospitalization. Nonetheless, N.L. appealed the commitment order because of

the collateral consequences related to a finding he was seriously mentally

impaired within the meaning of chapter 229. See In re B.B., 826 N.W.2d 425,

429 (Iowa 2013) (holding “that a party who has been adjudicated seriously

mentally impaired and involuntarily committed is presumed to suffer collateral

consequences justifying appellate review”). Following trial de novo, 1 the district

court issued a hospitalization order placing N.L. at a medical facility for

psychiatric evaluation and treatment on an outpatient basis. N.L. timely filed this

appeal.

       “An involuntary civil commitment proceeding is a special action that is

triable to the court as an action at law.” In re B.T.G., 784 N.W.2d 792, 796 (Iowa

Ct. App. 2010).     Challenges to the sufficiency of the evidence in involuntary

commitment proceedings are reviewed for correction of errors at law. See Iowa

R. App. P. 6.907; B.B., 826 N.W.2d at 428. The allegations in an application for


1
  There are significant differences between a “trial de novo” and a “de novo review.” See
In re Huston, 263 N.W.2d 697, 699 (Iowa 1978). Generally, in a “de novo review”
proceeding, the reviewing court is restricted to the record made in the lower tribunal.
Sieg v. Civil Serv. Comm’n, 342 N.W.2d 824, 828 (Iowa 1983); Mason v. World War II
Serv. Compensation Bd., 51 N.W.2d 432, 434 (Iowa 1952). On the other hand, “in a trial
de novo, the court hearing the case anew is permitted to receive evidence additional to
that presented” in the earlier hearing. Dolan v. Civil Serv. Comm’n, 634 N.W.2d 657,
662 (Iowa 2001); see also Mason, 51 N.W.2d at 434. Therefore, a statute providing for
a “trial de novo” in the district court contemplates a trial in the general meaning of the
term, not merely a review of the agency proceeding. Dolan, 634 N.W.2d at 662; see
also In re S.P., 719 N.W.2d 535, 536 (Iowa 2006).
                                         3

involuntary commitment must be proved by clear and convincing evidence. See

In re J.P., 574 N.W.2d 340, 342 (Iowa 1998). For evidence to be clear and

convincing “there must be no serious or substantial doubt about the correctness

of a particular conclusion drawn from the evidence.” Id.

      To support an involuntary commitment under Iowa Code chapter 229, the

applicant must prove by clear and convincing evidence the person is “seriously

mentally impaired” or has a “serious mental impairment” as defined in section

229.1(20). That definition provides:

      “Seriously mentally impaired” or “serious mental impairment”
      describes the condition of a person with mental illness and because
      of that illness lacks sufficient judgment to make responsible
      decisions with respect to the person’s hospitalization or treatment,
      and who because of that illness meets any of the following criteria:
      a. Is likely to physically injure the person’s self or others if allowed
      to remain at liberty without treatment.
      b. Is likely to inflict serious emotional injury on members of the
      person’s family or others who lack reasonable opportunity to avoid
      contact with the person with mental illness if the person with mental
      illness is allowed to remain at liberty without treatment.
      c. Is unable to satisfy the person’s needs for nourishment, clothing,
      essential medical care, or shelter so that it is likely that the person
      will suffer physical injury, physical debilitation, or death.

      N.L. challenges the sufficiency of the evidence supporting the second

element—that because of his illness he lacked judgmental capacity regarding his

hospitalization or treatment. This element “requires the State to prove that the

person is unable, because of the alleged mental illness, to make a rational

decision about treatment, whether the decision is to seek treatment or not.”

Matter of Mohr, 383 N.W.2d 539, 541 (Iowa 1986). In determining whether the

person can make a rational decision, “the focus must be on whether the grounds

for the decision are rational or reasonable not what conclusion is reached.” J.P.,
                                          4


574 N.W.2d at 343.        “A decision, although medically inadvisable, may be

rationally reached, and if so, it is not the court’s place to second guess the

decision.” Id.

       We conclude there is not substantial evidence supporting the finding N.L.

lacked judgmental capacity regarding his hospitalization or treatment.            In the

discharge report, the evaluating and treating doctor diagnosed N.L. with major

depressive disorder, recurrent.     The doctor concluded N.L. was “capable of

making responsible decisions with respect to his hospitalization or treatment.”

The doctor also stated N.L. “has improved with treatment, understands his

mental disorders and accepts all treatment recommendations.”             The doctor

concluded N.L. was treatable. At trial, the same doctor testified as follows:

       Q. All right. Doctor, once again, based upon your history and
       physical and upon a reasonable degree of certainty within your
       profession, as well as your own personal observations and
       laboratory studies, were you able to formulate an opinion as to
       whether or not [N.L.] is capable of making responsible decisions
       with respect to his hospitalization or treatment? A. As of his most
       recent evaluation done by me, which was two days ago, I think he’s
       capable of making decisions.
       Q. All right. Let me ask you this, Doctor: If he has a recurrent
       condition and if he has a situation that we cannot predict, is it likely
       that in the future he would not have judgmental capacity? A. As I
       said, the likelihood of relapse or recurrence without treatment would
       be significant. The risk is mitigated if he is complying with
       treatment.

There was no medical testimony or other expert opinion to the contrary.

       In reaching a contrary finding, the district court relied on the testimony of a

social worker who met with N.L. on two occasions shortly prior to N.L. being

evaluated pursuant to the magistrate’s commitment order. The social worker

testified N.L. made very specific threats to kill former coworkers and first
                                          5


responders. The social worker testified he told N.L. that the social worker would

have to report the threats N.L. made because the social worker was a mandatory

reporter. N.L. responded by telling the social worker N.L. “regretted talking to

[him] and that [N.L.] was going to lie moving forward whenever people asked him

about these things.”

       The district court found the social worker’s testimony that N.L. was going

to lie moving forward undermined the doctor’s opinion because the doctor was

unaware N.L. might be lying at the time of the psychiatric evaluation.            We

disagree for three reasons. First, N.L. allegedly stated he was going to lie about

making threats moving forward. However, it is clear from the doctor’s discharge

report and testimony that N.L. did not lie about making threats to others during

the psychiatric evaluation. Second, N.L.’s alleged statement that he was going to

lie about making threats does not imply that he could or would lie about his ability

to make decisions regarding his treatment. Third, we credit the testimony of the

doctor despite N.L.’s statement he would lie.          The psychiatric doctor has

expertise in diagnosing and treating mental illness. His opinion regarding N.L.’s

condition was based on more information than the social worker’s opinion,

including the doctor’s personal evaluation as well as information obtained from

medical staff over a longer period of time. The doctor’s evaluation of N.L. was

more recent in time than the social worker’s meetings with N.L. And finally, we

place greater trust in the ability of the doctor and his medical staff to evaluate the

veracity of the information provided during the evaluation process.

       The district court had an additional reason for finding the applicant proved

N.L. lacked judgmental capacity. First, the district court concluded N.L.’s case
                                        6


was not moot because of potential collateral consequences related to N.L.’s

ability to own or possess firearms. See B.B., 826 N.W.2d at 429. Then, the

district court concluded N.L.’s desire to appeal the commitment order to avoid the

very collateral consequences making his case justiciable showed N.L. had “an

inability to make responsible decisions with respect to his treatment” because he

should not own or possess firearms. We can only conclude, “That’s some catch,

that Catch-22.” Joseph Heller, Catch-22 46 (Simon & Schuster 2004) (1961).

      Because the district court’s finding that N.L. was seriously mentally

impaired was not supported by substantial evidence, we reverse the decision of

the court and remand for dismissal of the application.

      REVERSED AND REMANDED.